This action was commenced in the district court of Osage county by the plaintiff in error against defendant in error to recover damages by reason of wrongful issuance of an injunction. The trial court sustained a demurrer to the petition of the plaintiff and dismissed plaintiff's cause of action, and from this judgment the plaintiff in error has appealed.
Plaintiff in error has filed his brief, and the authorities cited reasonably support the proposition relied upon. Defendant in error has filed a confession of error, and for these reasons, the judgment of the trial court is reversed, and the cause remanded, with directions to set aside the order and judgment and reinstate plaintiff's petition. Adams v. Power,87 Okla. 80, 209 P. 395.